Case 1:19-cv-00340-JJM-PAS Document 61 Filed 09/21/20 Page 1 of 3 PagelD #: 538

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J. PALANGE
PLAINTIFF

V. C.A No 1:19-cv-00340-JJM-PAS

MICHAEL B. FORTE, et al
Defendants

 

The plaintiff in the above-captioned matter respectfully moves the Court for an
extension of time till October 31, 2020, to respond and object, oppose all of the
defendant’s motions to dismiss this civil action praying for declaratory judgment in

a matter that has public importance.

Defendant Forte has requested this Court review and take judicial notice of a
number of court cases this plaintiff is involved with. The files are voluminous and
will take much time for me to review. Furthermore, | oppose that this Court

accepts those cases and files and reject them as for what they are. They are

 
Case 1:19-cv-00340-JJM-PAS Document 61 Filed 09/21/20 Page 2 of 3 PagelD #: 539

nullities and frauds. They are counterfeit judgments, decisions, and a complete
breakdown of judicial and legal services in the State of Rhode Island. Witnesses,
judges, clerks, court reporters, transcripts, agreement, orders have been tampered
with in these cases defendant Forte is now attempting to use to defraud this Court
into believing that he is not abusing his power, governmental money, and human
rights. They cannot be believed to be actual products of actual legal courts. They
are impersonating to be the court, however, they are corupt and cruel racketeers

and will continue to be so until justice puts an end to it,

Therefore, in the best interest of justice and fairness, I ask until October 31, 2020,
to respond with specifics and particulars as to why this case should not be

dismissed.

Respectfully submitted,
. #

a“ hig?
Steven, Palange
By himself Pro Se,

s

10 Grandeville Ct., #934

Wakefield, RI 02879

P/C (401) 225-0650 F: 401-295-2242
E: steven_palange@tlic.com

 
Case 1:19-cv-00340-JJM-PAS Document 61 Filed 09/21/20 Page 3 of 3 PagelD #: 540

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL ISSUES
SO TRIABLE.

CERTIFICATION OF SERVICE

I hereby certify that on the 20th day of September 2020 I electronically filed the
foregoing document with the United States District Court for the District of Rhode
Island by using the CM/ECF system. I certify that the following parties or their
counsel of record are registered as ECF Filers and that they will be served by the

CM/ECF system:

Stephen M, Prignano, Esq.
MCINTRYE TATE LLP

50 Park Row West Suite 109
Providence, RI 02903

Mark T. Nugent., Esq.
MORRISON MANONEY LLP
10 Webosset St, Ste 900

mnuger 1t(@morrisonmahany.com

Adam J. Sholes, Esq.

R.I. Department of Public Safety
311 Danielson Pile

Scituate, RI 02857

Tamera N. Rocha, Esq.
Rhode Island Supreme Court
250 Benefit St.

Providence, RI 02920

‘s/Steven J. Palange

Matthew Thomas Oliverio, Esq.
OLIVERIO & MERCAACCIO LLP
55 Dorrance St., Ste. 400
Providence, RI 02903
mto@om-rilaw.com

John H. Ruginski, Jr. Esq.

127 Dorrance Street, 5th Floor
Providence, RI 02903

£ESO0129@hotmail.com

Ian P. Anderson

Rhode Island Department of
Corrections

Office of Legal Cousel

40 Howare Ave.

 

 
